          Case 1:13-cr-00271-LTS Document 1038 Filed 12/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 13-CR-271-LTS

LARRY GREEN,

                 Defendant.

-------------------------------------------------------x

                                            MEMORANDUM ORDER

                 The Court has received Defendant Larry Green’s pro se motion for

reconsideration (Docket Entry No. 1037) of the Court’s Order dated November 12, 2020 (Docket

Entry No. 1014), denying his motion for a reduction in sentence pursuant to 18 U.S.C. §

3582(c)(1)(A). The Government is directed to file a response to Mr. Green’s motion for

reconsideration, which shall include any relevant BOP medical records reflecting events since

October 2020, by January 5, 2021. 1 The Government may file under seal any medical records

that are included in the response, and sensitive medical information may be redacted from the

response that is filed on ECF. The Government shall file the unredacted originals, including

exhibits, under seal, with a copy of this Order, in compliance with the Sealed Records Filing

Instructions located on the Court’s website, at

https://www.nysd.uscourts.gov/programs/records/sealed. A complete, unredacted courtesy copy

of the Government’s response must be provided to Defendant and emailed to Chambers via

SwainNYSDCorresp@nysd.uscourts.gov.



1
        The Government submitted relevant BOP medical records of Mr. Green’s pre-dating
        October 2020 in connection with its opposition to Mr. Green’s motion for a reduction in
        sentence. (See Docket Entry No. 997.)


LARRY GREEN - ORD RE MTN FOR RECONSDN.DOCX                 VERSION DECEMBER 16, 2020              1
        Case 1:13-cr-00271-LTS Document 1038 Filed 12/16/20 Page 2 of 2




               Mr. Green’s reply to the Government’s response, if any, must be filed by January

22, 2021.

               Chambers will mail a copy of this Order to Mr. Green.


       SO ORDERED.

Dated: New York, New York
       December 16, 2020

                                                          /s/ Laura Taylor Swain
                                                          LAURA TAYLOR SWAIN
                                                          United States District Judge
Copy mailed to:
Larry Green
Reg. No. 05844-748
FCI Allenwood Medium
Federal Correctional Institution
P.O. Box 2000
White Deer, PA 17887




LARRY GREEN - ORD RE MTN FOR RECONSDN.DOCX     VERSION DECEMBER 16, 2020                      2
